Citation Nr: 1701399	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-12 393	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Entitlement to service connection for low testosterone and infertility.

5.  Entitlement to service connection for shin splints.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for neurological impairment of the upper extremities.
9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a right knee disability and which denied service connection for OSA and low testosterone due to groin injury.  The Veteran appealed those issues to the Board.  

In October 2016, the Veteran testified before the undersigned at a Travel Board hearing at the RO in St. Petersburg, Florida, where the claims had been transferred.  

A September 2009 rating decision denied service connection for hearing loss and shin splints.  A notice of disagreement was received as to those issues in August 2010.  At the Board hearing, the Veteran indicated that he was withdrawing the claim for service connection for hearing loss and wanted to pursue the appeal for service connection for shin splints.  Since the Veteran has not been issued a statement of the case on those issues, the Board finds that the notice of disagreement for the denial of service connection for hearing loss is withdrawn and that claim is not before the Board.  As addressed in the Remand portion of this decision below, the Veteran should be issued a statement of the case as to the claim for service connection for shin splints.

A June 2012 rating decision denied service connection for a back disability, a neck disability, a neurological disability of the upper extremities, and headaches.  A notice of disagreement was received the next month.  As addressed in the Remand portion of this decision below, the Veteran should be issued a statement of the case as to those issues,

The issues of entitlement to service connection for a right knee disability, low testosterone and infertility, shin splints, a back disability, a neck disability, a neurological disability of both upper extremities, and headaches are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On October 13, 2016, at the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the claim for service connection for OSA was requested.

2.  An August 2002 rating decision denied service connection for right knee injury and the Veteran did not perfect an appeal.

3.  Evidence submitted since the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for OSA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The August 2002 rating decision which denied service connection for right knee injury is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the August 2002 rating decision and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2016).  The Veteran has withdrawn the appeal as to the issue of entitlement to service connection for OSA and there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

New and Material Evidence

An August 2002 rating decision denied service connection for right knee injury.  Although a notice of disagreement was received and an April 2003 statement of the case was issued, the Veteran did not perfect an appeal by submission of a timely substantive appeal.  Also, pertinent evidence was not received within the remainder of the one year period after that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  To reopen a finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis which, in this case, was in January 2005.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of the Veteran's testimony and medical records.  The Veteran testified that his inservice duties included heavy lifting and physical activities.  He also indicated that his gait from a service-connected left knee disability affected his right knee causing or aggravating a right knee disability.  The medical records continue to show degenerative joint disease.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

At the time of the last final denial, service connection for a right knee injury was denied.  The current evidence suggests that the Veteran's right knee disability has developed over time as a degenerative process rather than an acute injury or as secondary to his service-connected left knee disability.  In this case, the additional lay and medical evidence suggests bases for direct and secondary service connection, and includes diagnoses and theories of entitlement not previously considered.  That evidence raises a reasonable possibility of substantiating the claim when presumed credible for the purpose of determining whether it is material.  Therefore, the Board finds that new and material evidence has been received since the August 2002 rating decision.  

Accordingly, new and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

The appeal for entitlement to service connection for OSA is dismissed.

The application to reopen the claim of entitlement to service connection for a right knee disability is granted and the claim is reopened.  To that extent only, the claim is allowed.  


REMAND

The claim for service connection for a right knee disability has been reopened.  At the hearing, the Veteran expressed that he would be willing to attend a VA examination.  The Board therefore finds that he should be examined and a medical opinion should be provided.  

With regard to the issue of entitlement to service connection for a low testosterone or infertility disability, the VA examination opinion dated in November 2010 is not complete for adjudication purposes.  In that opinion, the VA examiner opined that it was less likely as not that the low testosterone due to groin injury was the same as or a result of trauma to the testes shown during active duty.  It was noted by the examiner that the service treatment records documented that the Veteran's serum testosterone levels were normal.  However, a review of the service treatment records shows that the Veteran was also diagnosed as having infertility which existed prior to entry.  The Board finds that further evaluation is necessary to resolve that discrepancy.  

The Veteran has disagreed with the denial of claims for service connection for a back disability, a neck disability, neurological disability of both upper extremities, shin splints, and headaches.  Therefore, a statement of the case must be issued.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for a back disability, a neck disability, neurological disability of both upper extremities, bilateral shin splints, and headaches.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those issues.  If a timely substantive appeal is received, return those claims to the Board.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  Any indicated tests should be accomplished.  The examiner must review the claim file and should note that review in the report.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should provide the following opinions:

(a)  Is it at least as likely not (50 percent or greater probability) that any current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury?

(b)  Is it at least as likely not (50 percent or greater probability) that any arthritis manifested within one year following separation from service?

(c)  Is it at least as likely not (50 percent or greater probability) that any current right knee disability is proximately due to or the result of a service-connected left knee disability?

(d)  Is it at least as likely not (50 percent or greater probability) that the current right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left knee disability?

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low testosterone or infertility disability.  Any indicated tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a testicle/infertility defect or disorder that preexisted entrance to service?  Please identify with specificity any evidence that supports that finding.  

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting testicle or infertility defect, or disorder at the time of service entrance, is there evidence that the preexisting testicle or infertility disorder increased in severity or worsened during service?

(c) If the preexisting testicle or infertility defect or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the testicle or infertility disorder?  Please identify with specificity any evidence that supports that finding;

(d) If the examiner determines that the Veteran did not have a testicle or infertility defect or disorder that preexisted service, is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a testicle or infertility disorder that had its onset in, or is otherwise etiologically related, to service?  All pertinent laboratory findings showing infertility, if currently present, should be indicated.

4.  Then, readjudicate the claims for service connection for a right knee disability and a low testosterone and infertility disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


